LACOMBE, Circuit Judge.
The receivers of defendant will forthwith communicate with the recently elected directorate of the Belt Line Road, inquiring upon what day the latter will be ready to take over the road and identified property. The court fully appreciates what a hardship it would be to the public to have the road cease running, and has authorized the receivers to assist in keeping it in commission, but it is not willing to continue indefinitely assuming responsibilities of operation which legitimately belong elsewhere.